Citation Nr: 1228932	
Decision Date: 08/23/12    Archive Date: 08/30/12

DOCKET NO.  09-30 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the left knee joint, status post athroscopic chondroplasty and debridement, status post lateral meniscus repair and status post anterior cruciate ligament reconstruction.

2.  Entitlement to an initial compensable rating for hypertension.

3.  Entitlement to an initial compensable rating for irritable bowel syndrome (IBS).

4.  Entitlement to service connection for tricuspid regurgitation.

[The issues of service connection for removal of gallbladder, a genitourinary disorder, and a right hip disorder will be the subject of a separate decision.] 


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active service from March 1983 to July 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating action of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required.


REMAND

Regrettably, a remand is necessary.  In his August 2009 substantive appeal, the Veteran indicated that he did not want a Board hearing.  However, in a subsequent substantive appeal in March 2010 for the issues that are the subject of a separate rating decision, the Veteran indicated that he wanted a videoconference hearing with a Veterans Law Judge (VLJ).  At the April 2012 hearing for the other issues addressed in separate decision, the Veteran also tried to address the four issues that are the subject of this decision.

Unfortunately, the Board was unable to take testimony as to these four issues in April 2012 as the Veteran's claims file was unavailable.  It appears that in connection with his requested hearing for the other issues on appeal, a temporary claims file was created and transferred to the Board for the April 2012 hearing.  As the Veteran's permanent claims file pertinent to the issues addressed in this decision was not available in April 2012, these issues were not discussed.  After some time, the Veteran's permenant claims file was associated with his temporary file and the issues are now before the Board for adjudication.

Although the Veteran did not request a hearing in his August 2009 substantive appeal for the current issues, in light of his subsequent request for hearing in March 2010 and since he wanted to testify regarding these issues in April 2012, the Board concludes that the Veteran has an outstanding hearing request for these issues.  A basic principle of veterans' law stipulates that the Board shall decide an appeal only after affording the claimant an opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002).  A hearing on appeal before the Board will be granted if an appellant expresses a desire to appear in person.  38 C.F.R. § 20.700 (2011).  A remand of the present appeal is necessary to afford the Veteran his requested hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before a VLJ at the RO.  The Veteran should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws his hearing request or fails to report for the scheduled hearing, the claims file [including any associated temporary file(s)] should be returned to the Board in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
THERESA M. CATINO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



